Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of a new rejection.

Drawings
The previous drawings objections are withdrawn due to amendment and cancellations of the objected limitations without introducing a new matter after receiving the amended Fig. 2 (as of 12/10/2020, the amended Fig.2 has not been received).

Specification
The specification objections are withdrawn and the amendments to the specification received on 09/14/2020 is accepted due to amendments without introducing a new matter.

Claim Objections
The previous claim objections are withdrawn due to amendments without introducing a new matter. However new objections are made.

Claim Objections
The previous objections are withdrawn due to amendments without introducing a new matter. However, the following new objections are applied.
In claim 6 at line 3, “a energy” should be “an energy” for correct grammar.
In claim 14 at line 11, “if (T(sec)>Tu,” should be “if (T(sec)>Tu),” to close the if-statement.
In claim 16 at line 7, “the required” should be “the required volume” for consistency with “a required volume” at line 4.

In claim 18 at line 8, “can be” should be “are” for consistency with “are” at line 11.
In claim 27 at lines 2-3, “the apparatus:” should be “the apparatus comprising:” to correct a grammar.
In claim 27 at line 14, “where” should be “wherein” to correct a typo error.
In claim 28 at line 6, “iterative iterative method” should be “iterative
 In claim 28 at line 14, “if (T(sec)>Tu,” should be “if (T(sec)>Tu),” to close the if-statement.
Appropriate correction is required.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn due to amendments without introducing a new matter except for an input mechanism.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language  the amendments to the specification discloses only “Fig. 16 shows an input mechanism 930, such as a mobile device” (Page 2).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(a) rejection is withdrawn due to amendments without introducing a new matter.
The previous 35 U.S.C. 112(b) rejection is withdrawn due to amendments without introducing a new matter.

Claim Rejections - 35 USC § 101
The previous 35 U.S.C. 101 rejection is withdrawn due to cancellation of claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-12, 15, 17-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2013/0289784) in view of Chou (US 5,712,951) and Newell (US 9,846,085).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Cooper discloses
Apparatus (Electricity Supply Management Systems and Hot Water Storage Systems; title, Figs.2

    PNG
    media_image1.png
    395
    422
    media_image1.png
    Greyscale
                    
    PNG
    media_image2.png
    359
    253
    media_image2.png
    Greyscale
) for managing hot water (the hot water; P83:2) in a hot water storage tank heating system (The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) having a hot water tank (hot water cylinder 20; P82:2-3, Fig. 2) with an inlet pipe (the tubing having “tap-on event”; P82:P82:5) and an outlet pipe (a hot water outlet pipe 26; P82:4, Fig. 2), the apparatus comprising: 

a mounting bracket (the structure of the mounting elements of “a thermistor (not shown) mounted on a hot water outlet pipe 26 to measure the upper tank temperature 24”; P82:3-5, Fig. 2) for attaching to the outlet pipe of the hot water tank, the mounting bracket being arranged to hold one or more temperature sensors (a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:3-4, Fig. 2 [including] a thermistor 4; P76:9, Fig. 1), the one or more temperature sensors being arranged to provide temperature sensor signals (the output signals from “a thermistor (not shown)”; P82:3-4, Fig. 2) from the outlet pipe, 

a computer implemented processor (a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8 wherein “PC” has CPU and receiver, keypad, controller microprocessors) configured to receive the temperature sensor signals (the output of “a thermistor 4”; P76:9, Fig. 1),  wherein the processor is (“PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8 wherein “PC” has a CPU) or more processers to establish the temperature distribution (65o, 55o, 35o and 15o in Fig. 3

    PNG
    media_image3.png
    375
    530
    media_image3.png
    Greyscale
) within the hot water tank and 

an interface (the keypad, PC, mobile phone; P78:9) to communicate with a user (an operator using “the keypad, PC, mobile phone”; P78:9) or additional processors (at least one control center; P77:2-3 [including] The use of self-learning algorithm; P79:9-10 wherein a microprocessor executes the “self-learning algorithm”) either locally or remotely (transmitted by one or a number of radio stations and received”; P77:12-14), 

wherein the one or more temperature sensors (a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:3-4, Fig. 2 [including] a thermistor 4; P76:9, Fig. 1) include a first temperature sensor (a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:3-4, Fig. 2 [including] a thermistor 4; P76:9, Fig. 1) and 

	Cooper discloses “a thermistor (not shown) mounted on a hot water outlet pipe 26” as mapped above, but is silent regarding


a second temperature sensor that is spaced apart from the first temperature sensor along the outlet pipe, and cooling features provided around the second sensor thereby promoting a larger temperature delta across the mounting bracket, thereby increasing accuracy.

	However, Chou discloses, in the technical field for “Electric water heater with primary and secondary pre-heating chambers” (title, Fig. 1

    PNG
    media_image4.png
    400
    450
    media_image4.png
    Greyscale
),

a mounting bracket (Brackets; Fig. 1 [including] Fasteners of “60” of “a conventional temperature display 60”; C4:3, Fig. 1), 

	The advantage of using Chou’s thermostat 25 with “Brackets” and “fasteners” is to fasten and assemble a mechanical element of a user specific application on a desired location.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cooper with Chou by replacing Cooper’s thermistor 4 with Chou’s thermostat 25 with “Brackets” and “fasteners” in order to fasten and assemble a mechanical element of a because Cooper’s thermistor 4 can be installed on any desired location following the graphical instruction and manner how Chou’s thermostat 25 with “Brackets” and “fasteners” is attached on a desired location.

	Cooper discloses “the first temperature sensor along the outlet pipe” as mapped above, but Cooper in view of Chou is silent regarding
a second temperature sensor that is spaced apart from the first temperature sensor along the outlet pipe, and cooling features provided around the second sensor thereby promoting a larger temperature delta across the mounting bracket, thereby increasing accuracy.

	However, Newell discloses, in the technical endeavor to solve “a more accurate temperature estimate during the conductance measurement in the event of any temperature change in a fluid flowing through the line 601” (C12:26-28, Fig. 9C

    PNG
    media_image5.png
    346
    426
    media_image5.png
    Greyscale
),
a second temperature sensor (the lower “617” among “two temperature measurement cells 617”; C12:22, Fig. 9C) that is spaced apart from the first temperature sensor (the upper “617” among “two temperature measurement cells 617”; C12:22, Fig. 9C) along the outlet pipe (the upper fluid line of “A fluid line 601”; C11:62, Fig. 9C wherein fluid flows from upside to downside in Fig. 9C), and cooling features (the lower fluid line of “A fluid line 601”; C11:62, Fig. 9C wherein fluid cools down while flowing down from the upper “601”; Fig. 9C) provided around (through the lower “617”; Fig. 9C) the second sensor thereby promoting a larger temperature delta (the difference between the temperature measurements from the “two temperature measurement cells 617”; C12:22, Fig. 9C) across the mounting bracket (the module 607; C12:21, Fig. 9C), thereby increasing accuracy (a more accurate temperature estimate; C12:26).

	The advantage of using Newell’s two temperature measurement cells 617 is not only “to provide high accuracy in medical applications, for diagnostic purposes, for example”, but also for temperature measurement without contaminating the fluid in the fluid circuit.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cooper in view of Chou with Newell by replacing Cooper’s thermistor (not shown) mounted on a hot water outlet pipe 26 with Newell’s two temperature measurement cells 617 in order not only “to provide high accuracy in medical applications, for diagnostic purposes, for example”, but also for temperature measurement without contaminating the fluid in the fluid circuit.

Regarding claim 3, Cooper in view of Chou and Newell discloses
a program (Cooper: a heat loss equation; P83:2-1 from bottom [including] self-learning algorithm;  P79:6) incorporated in the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) models the hot water tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) as discrete uniform elements (Cooper: same circular cross-sectional areas of “the height, h1 for the 65o C. section, h2 for of the 55o C. section, h3 for the 35o. C. section and h4 for the 15o C. section”; C84:5-7 [of] “the area of the various sections of stratified hot water”; P83:5-6, Fig. 3

    PNG
    media_image3.png
    375
    530
    media_image3.png
    Greyscale
) along the vertical axis (Cooper: along the height of the hot water cylinder 20; P83:4-5, Fig. 3) of the hot water tank, the properties (Cooper: the stratification of the temperatures of the hot water; P83:1-2, Fig. 3) of the water  (Cooper: the hot water; P83:1-2, Fig. 3) in the discrete uniform elements being assumed to be uniform (Cooper: same circular cross-sectional areas; Fig. 3) across each element, with empirical (Cooper: MPEP 2113, same model regardless of empirically derived or analytically derived, [and] the height of “h1-h4”; P84:5-7, Fig. 3 wherein the heights are empirically divided) stratification models (Cooper: the various scenarios shown in FIGS. 3 to 5; P87:5-6, Figs. 3 to 5 [including] a heat loss equation; P83:2-1 [for] each height “h1-h4”; P84:5-7, Fig. 3) being developed for different tank geometries (Cooper: various “r”; Figs. 3-5 [and] different heights “h1-h4”; P84:5-7, Fig. 3) and energy sources (Cooper: the supply levels of locally generated energy from micro generators; P98:4-3 from bottom), and in which energy input levels (Cooper: the reading on “a meter” from the recitation “a meter location or meter number”; P98:6-7, Fig. 1) are directly measurable (Cooper: the reading on “a meter” from the recitation “a meter location or meter number”; P98:6-7, Fig. 1 is capable of measuring the electric power) using a current transformer (Cooper: “a meter” from the recitation “a meter location or meter number”; P98:6-7) with the processing element configured to receive signals (Cooper: the reading on the electricity meter at a residence, a business, or a factory for “an electrical power supply grid 8”; P77:1-2, Fig. 1) from the current transformer, or alternatively power levels (Cooper: kWh in the billing statement) of each heating element (Cooper: an immersion heater 2; P82:3, Fig. 2) are inputtable as fundamental properties (Cooper: the hot water leaving the hot water cylinder at a standard preset temperature; P91:5-7) of the hot water storage tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) for incorporation into the program (Cooper: one of “the various scenarios shown in FIGS. 3 to 5”; P87:5-6, Figs. 3 to 5 [including] a heat loss equation; P83:2-1 [for] each height “h1-h4”; P84:5-7, Fig. 3).

Regarding claim 4, Cooper in view of Chou and Newell discloses
the dynamic characteristics (Cooper: a graph showing water temperatures in a hot water cylinder; P74:1-2, Fig. 9) of a temperature (Cooper: water temperatures in a hot water cylinder; P74:1-2, Fig. 9)  recorded by the one or more temperature sensors (Cooper: “thermistor 4”; Fig. 1) closest to the top of tank sensor (Cooper: low cost temperature sensors mounted on the hot water cylinder and adjacent piping; P50:2-3) together with information (Cooper: P98:4-3 from bottom) on energy source (Cooper: Information regarding the electricity supplier and current tariff rates; P98:9-10 [and] the supply levels of locally generated energy from micro generators; P98:4-3 from bottom) (either sensed or input as a characteristic), is usable (Cooper: the various scenarios shown in FIGS. 3 to 5; P87:5-6, Figs. 3 to 5 [including] a heat loss equation; P83:2-1 [for] each height “h1-h4”; P84:5-7, Fig. 3 is capable of doing the claim language in the braces) to determine (be calculated by; P88:6-7) energy stratification (the stratification of the temperatures of the hot water in the hot water cylinder 20; P83:1-3, Fig. 3) from the energy source to discrete elements (Cooper: same circular cross-sectional areas of “the height, h1 for the 65o C. section, h2 for of the 55o C. section, h3 for the 35o. C. section and h4 for the 15o C. section”; C84:5-7 [of] “the area of the various sections of stratified hot water”; P83:5-6, Fig. 3) within the hot water tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) allowing a profile model (Cooper: the final output from “self-learning algorithm”; P79:9-10) within the hot water tank to be recursively (Cooper: self-learning algorithm; P79:9-10 wherein self-learning means experience in the past and current experience that is recursive) developed over time (Cooper: duration of “self-learning” of the “self-learning algorithm”; P79:9-10).

Regarding claim 5, Cooper in view of Chou and Newell discloses
(Cooper: the supply levels of locally generated energy from micro generators; P98:4-3 from bottom) has been used, a full or partial (some hot water use; P74:2-3; Fig. 9) discharge cycle (a period of some hot water use; P74:2-3; Fig. 9) of the hot water storage tank heating system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) will allow energy input (Cooper: the supply levels of the electric power of locally generated energy from micro generators; P98:4-3 from bottom) from the indirect energy source to be determined for future use in a stratification model (Cooper: one of the various scenarios shown in FIGS. 3 to 5; P87:5-6, Figs. 3 to 5 [including] a heat loss equation; P83:2-1 [for] each height “h1-h4”; P84:5-7, Fig. 3), energy losses (Cooper: the heat loss; P87:4 [and] the calculated heat loss; P87:bottom) from the hot water tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) being dependent on various characteristics (Cooper: insulation of “a well insulated water tank”; P76:5-6) of the hot water storage tank heating system and environment (Cooper: An ambient temperature; P87:6) including temperature delta (Cooper: “(65-18)”, “(55-18)”, “(35-18)”, “(12-18)” from “Heat Loss=((65-18)*Area1+(55-18)*Area2+(35-18)*Area3+(12-18)*Area4)*Conductivity”; P88:4-5 wherein 65 is 65oC, 55 is 55oC, …, etc.) between ambient temperature (Cooper: An ambient temperature of 18o C. is assumed.; P87:2-1 from bottom) and discrete slice elements (Cooper: Area1-Area4; Fig. 3), thickness (Cooper: insulation thickness of “a well insulated water tank”; P76:5-6) and properties (Cooper: material properties of the insulation material of “a well insulated water tank”; P76:5-6) of insulation (Cooper: insulation of “a well insulated water tank”; P76:5-6), the processing arrangement (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) using a lower bandwidth (Cooper: under the boiling temperature such as “the uppermost section of hot water is at 45.degree. C., with the remaining sections and layers of hot water, in descending order along the height of the hot water cylinder 20, at 35.degree. C., 25.degree. C., and 15.degree. C. respectively.”; P86:4-end wherein the spec discloses “The processing element uses a lower bandwidth dynamic property of the temperature at location T1”; Page 4, lines 10-12) dynamic (Cooper: stratification of water temperatures within the hot water cylinder; P68:2-3, Fig. 3) of a temperature (Cooper: water temperatures within the hot water cylinder; P68:2-3, Fig. 3) at a fixed location (Cooper: h1-h4; Fig. 3) to establish energy storage properties (Cooper: the temperature distributions in Figs. 3-5) of the hot water tank.

Regarding claim 6, Cooper in view of Chou and Newell discloses
a loss rate (Cooper: rate of loss of heat across a range of temperatures; P95:8-9) from the hot water tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) is dependent on a energy storage density (Cooper: the upper tank temperature 24; P82:5, Figs. 2-5) in the hot water tank, {wherein a smaller volume of water will cool faster than a larger volume of water stored at the same temperature as a result of the increased surface areas} (the functional language in the braces is done by Cooper’s “An ambient temperature”; P87:2-1 from bottom) and wherein such characteristic (Cooper: heat transfer “rate of loss of heat across a range of temperatures”; P95:8-9) is usable (Cooper: by “the use of self-learning algorithm in the controller 6”; P79:6-7) by the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) to determine a volume (Cooper: volume of hot water used during hot water usage events are monitored by the self-learning algorithm; P55:2-3) of water heated by different sources (Cooper: Information regarding the electricity supplier and current tariff rates; P98:9-10 [and] the supply levels of locally generated energy from micro generators; P98:4-3 from bottom).

Regarding claim 7, Cooper in view of Chou and Newell discloses
the largest source  (Cooper: the highest temperature’s contribution to “ the heat loss”; P87:4 [and] the calculated heat loss; P87:bottom) of energy loss (Cooper: the heat loss; P87:4 [and] the calculated heat loss; P87:bottom) from the hot water storage tank heating system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) occurs when the hot water (Cooper: hot water use in the dwelling; P79:12) is drawn from the hot water storage tank heating system, the outlet pipe (Cooper: a hot water outlet pipe 26; P82:4) having a slight temperature difference (Cooper: due to “rate of loss of heat across a range of temperatures”; P95:8-9) with the top temperature (Cooper: the upper tank temperature 24 ; P82:5) of the tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2), {due to the cooling effect of ambient air  on the outlet pipe, such that when hot water is drawn from the hot water storage tank heating system} (Cooper: Cooper’s “heat loss”; P87:4 is capable of doing the limitation between the braces), {the outlet pipe (Cooper: a hot water outlet pipe 26; P82:2-4, Fig. 2) momentarily experiences a temperature rise (Cooper: due to hot water flow and heat transfer from the hot water to the pipe 26 during “the hot water use in the dwelling”; P79:12)  which the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) is operable to detect when water is being drawn from the hot water storage tank heating system} (Cooper: Cooper’s “hot water outlet pipe 26” is capable of doing the limitation between the braces).

Regarding claim 9, Cooper in view of Chou and Newell discloses
the accuracy (Cooper: the precise operating characteristics of the energy storage device; P16:2-3) is improved by insulating (Cooper: insulation from “a well insulated water tank”; P76:5-6) the first sensor (Cooper: a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2)  and the outlet pipe (Cooper: a hot water outlet pipe 26; P82:2-4, Fig. 2) and fittings (Cooper: the mechanical elements connecting “26” and “20”; Fig. 2) between the first sensor (Cooper: a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) and the tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) thereby promoting the larger temperature delta (Cooper: the upper tank temperature 24; P82:5 [subtracting] The lower tank temperature 28; P82:6) between the first  (Cooper: a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) and second  sensor (Cooper: the second one among “the low cost temperature sensors are thermistors”; P51:3-4) thereby increasing accuracy (Newell: a more accurate temperature estimate; C12:26).

	Cooper discloses insulation from “a well insulated water tank”, and the un-insulated first sensor, associated outlet pipe, and fittings as mapped above, but Cooper in view of Chou is silent regarding

insulating the first sensor and the associated outlet pipe and fittings between the first sensor and the tank

	Cooper discloses the claimed invention except for repeatedly insulating the tank, first sensor, the associated outlet pipe and fittings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeated insulate any desired mechanical parts suiting a user specific application since it was known in the art that “a well insulated water tank” minimizes the heat transfer from the hot water in the tank toward the environment and the same minimal heat transfer occurs on any other insulated mechanical part.

Regarding claim 10, Cooper in view of Chou and Newell discloses
the accuracy (Cooper: the precise operating characteristics of the energy storage device; P16:2-3) of the hot water storage tank heating system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) is improved by incorporating an ambient temperature sensor (Cooper: one low cost temperature sensor among “the low cost temperature sensors are thermistors”; P51:3-4 [measuring] An ambient temperature; P87:2 from bottom, instead of assumption) arranged to provide the processing arrangement (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) with data (Cooper: data including weather information--present and predicted air temperature; P78:3-5) on the ambient temperature (Cooper: An ambient temperature; P87:2 from bottom) that is acting on the tank (Cooper: The hot water cylinder 20; P82:2-4, Fig. 2) and on the inlet pipe (Cooper: water supply tube of “the hot water cylinder 20”; P82:2-4, Fig. 2), allowing the hot water storage tank heating system to dynamically compensate (Cooper: ensuring that the hot water leaving the hot water cylinder is at a standard preset temperature; P91:5-7 [with] the DSM system of the present invention in situ and controlling the operation of the immersion heater with respect to the characteristics of the hot water cylinder; P90:1-3) for the effect of incorporating the ambient temperature sensor on the outlet sensors (Cooper: a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2 [including] “the low cost temperature sensors are thermistors”; P51:3-4) rate of change (Cooper: time history of “a continuous temperature profile from the various thermistors”; P28:3-4) and the offsets (Cooper: the gap between “a continuous temperature profile from the various thermistors”; P28:3-4” [and] the temperature of “the hot water leaving the hot water cylinder is at a standard preset temperature”; P91:5-7) required in normal operation.

Regarding claim 11, Cooper in view of Chou and Newell discloses
the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) uses the temperature delta (Cooper: the upper tank temperature 24; P82:5 [subtracting] The lower tank temperature 28; P82:6) to identify when (Cooper: the times of the “tap-on and tap-off events”; P82:5-6) the hot water (Cooper: the hot water from “a hot water outlet pipe 26”; P82:2-4, Fig. 2) is being drawn from the system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2), wherein when the hot water stops (Cooper: t tap-off events; P82:5-6) flowing the outlet pipe will again cool (Cooper: The heat loss; P83:5) allowing the processor to detect when the hot water flow has ceased (Cooper: a schedule of "tap-on" and "tap-off" events; P28:6-7), wherein the accuracy is improved by incorporating the second temperature sensor (Cooper: the second one among “the low cost temperature sensors are thermistors”; P51:3-4) so that temperature deltas (Cooper: the upper tank temperature 24; P82:5 [subtracting] The lower tank temperature 28; P82:6) are increased and a rate (Cooper: the rate of change of temperature; P28:10-11) at which the (Cooper: the instant  value of “The heat loss for the hot water cylinder of FIG. 2 can be calculated”; P90:10-11 [divided by] heat capacity of water with respect to time) through the outlet pipe (Cooper: a hot water outlet pipe 26; P82:2-4, Fig. 2).

Regarding claim 12, Cooper in view of Chou and Newell discloses
as hot water is drawn from the highest sub element (Cooper: the space around the numeral “24”; Fig. 2) of the system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2), cold water (Cooper: water in “The hot water cylinder 20”; P82:1-2, Fig. 2 [when] the immersion heater is not operating; P54:bottom) is drawn into the system, at the lowest sub element (Cooper: h4; Fig. 3), internal energy transfer (Cooper: heat transfer from “an immersion heater 22”; P82:3 to “h4” and toward “h1”; Figs. 2-3) within the system being in a vertical direction (Cooper: in layers of descending order along the height of the hot water cylinder 20; P83:4-5, Fig. 3) from sub element (Cooper: h4; Fig. 3) to sub element (Cooper: h1; Fig. 3) which the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) incorporates into a stratification model (Cooper: one of the various scenarios shown in FIGS. 3 to 5; P87:5-6, Figs. 3 to 5 [including] a heat loss equation; P83:2-1 [for] each height “h1-h4”; P84:5-7, Fig. 3) such that the resultant model (Cooper: Heat Loss=((65-18)*Area1+(55-18)*Area2+(35-18)*Area3+(12-18)*Area4)*Conductivity 
Therefore, the calculated heat loss is 59 Watts. This is significantly lower than 121.8 Watts--this is significantly lower than the heat loss that occurs when the water in the hot water cylinder is kept the temperatures as shown in FIG. 3.; P90:12-bottom which is an optimal model having a minimally optimized heat loss) will have incorporated the energy drawn from the system and the impact that it has on the energy stratification (Cooper: the stratification of the temperatures of the hot water in the hot water cylinder 20; P83:1-2, Figs. 2-5) within the system.

Regarding claim 15, Cooper in view of Chou and Newell discloses
(Cooper: the various scenarios shown in FIGS. 3 to 5; P87:5-6, Figs. 3 to 5 [including] a heat loss equation; P83:2-1 [for] each height “h1-h4”; P84:5-7, Fig. 3) are used to recursively  (Cooper: self-learning algorithm; P79:9-10 wherein self-learning means experience in the past and current experience that is recursive) predict future stratification profiles (Cooper: the calculated heat loss is 59 Watts.; P90:4 from bottom, Figs. 5,7 wherein Fig. 7 discloses the table for Fig. 5 which is the optimal stratification profile showing the radius, heights and areas and temperatures

    PNG
    media_image6.png
    819
    510
    media_image6.png
    Greyscale
) within the hot water tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) when different energy sources (Cooper: Information regarding the electricity supplier and current tariff rates; P98:9-10 [and] the supply levels of locally generated energy from micro generators; P98:4-3 from bottom) are enabled, the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) incorporating an input mechanism (Cooper: the keypad, PC, mobile phone; P78:3 from bottom) from the user to request a fixed amount (Cooper: the hot water requirements of the household (times and temperatures); P78:2-1 from bottom) of the hot water, the processor recursively predicting the stratification in the hot water tank based on each heating source to deliver the said volume of water and making a decision (Cooper: determine the precise characteristics of the immersion heater 2 based on previous operating measurements, and, the user's requirements; P79:7-9) on which heating source (Cooper: the immersion heater 2; P79:7-8)  to engage and what rate to deliver a volume (Cooper: Cooper: the hot water requirements of the household (times and temperatures); P78:2-1 from bottom) of hot water based on either minimizing (Cooper: optimize the operation of the immersion heater 2; P79:3-4) energy usage, speed of delivery or cost of delivery (Cooper: minimal “calculated heat loss of 59 Watts; P90:4 from bottom), depending on which is considered a higher priority (Cooper: “Heat Loss”; P90:12-13) or not appropriate.

Regarding claim 17, Cooper in view of Chou and Newell discloses
energy data (Cooper: the calculated heat loss; P90:4 from bottom) is calculated as actual useful liters (Cooper: volume of hot water used during hot water usage events; Claim 18, line 2-3) of the hot water and displayed to the user through a user interface which shows the actual useful liters as a percentage (pure mathematics, and Cooper: volume of hot water used during hot water usage events; Claim 18, line 2-3 [divided by] internal volume of “20”; Fig. 2 [multiplied by 100]) of the total tank capacity (Cooper: internal volume of “20”; Fig. 2), the percentage being displayed to the user in the form of varying levels of the hot water representing actual useful liters of the hot water on a display (Chou: a conventional temperature display 60; C4:3, Fig. 1) or inside a visual representation (Cooper: the graph 30; P91:1-2, Fig. 6) of the typical hot water tank (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2), optionally the percentage being displayed as horizontal bar graphs representing discrete slices directly correlating to optionally, the percentage being displayed using bar graphs with varying temperatures represented by differently colored bars; 

{wherein such presentations are simplified and improved methods of presenting the percentage to the user when compared to a basic hot water temperature reading} (Cooper: the functional language in the brace is disclosed in Figs. 6, 8-9).

Regarding claim 18, Cooper in view of Chou and Newell discloses 
the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) incorporates a remote communications element (Cooper: a number of radio stations; P96:1-2) which includes but is not limited to power line communications (Cooper: the antenna feeder co-axial cables on the “radio broadcast towers”; P99:2) allowing the system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) to receive requests/commands (Cooper: real-time over-ride commands and planned and un-planned outages of the electricity supply grid to the terminal user facility; claim 26:3-end) locally or remotely with regard to excess or too little power or other reasons relating to energy price signal (Cooper: time based tariff profiles; claim 26:2-3), DSM (Cooper: Demand Side Management (DSM) systems; P6:1-2) signal (Cooper: DSM commands; P40:1), and adjusting preset rules on how to reacting to voltage (Cooper: the voltage amplitude of radio signals of “the radio communications”; P37:2-3) or frequencies (Cooper: the voltage frequency of radio signals of “the radio communications”; P37:2-3), disturbances or events thereby allowing the system to act as an element (Cooper: a terminal user facility of an electricity supply management system; P66:1-2, Fig. 1) in a macro system (Cooper: The terminal user facility 1 connected to an electrical power supply grid 8; P77:1-2) where multiple systems (Cooper: a plurality of the DSM systems; P36:3-4) can be controlled together or in groups for grid management purposes, including an (Cooper: surplus electric energy from “a local natural power generator such as a solar panel, or a wind turbine for receiving power therefrom”; P80:2-3) being available, multiple systems  are commanded to use the excess energy (Cooper: the supply levels of locally generated energy from micro generators; P98:4-3 [supplied to] the power grid 8; P77:2, Fig. 1) and stabilize (Cooper: provide surplus electric energy from “a local natural power generator such as a solar panel, or a wind turbine for receiving power therefrom”; P80:2-3) the grid  (Cooper: the power grid 8; P77:2, Fig. 1).

Regarding claim 19, Cooper in view of Chou and Newell discloses 
the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) collects data (Cooper: water temperatures within the hot water cylinder whereby the hot water cylinder and associated immersion heater is controlled by a DSM system; P70:2-4) on the heat loss properties (Cooper: Heat Loss; P90:12) of the tank (Cooper: The hot water cylinder 20; P82:2-4, Fig. 2), {the data (Cooper: water temperatures within the hot water cylinder whereby the hot water cylinder and associated immersion heater is controlled by a DSM system; P70:2-4) being used to give the hot water tank and hot water storage tank heating system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) an energy efficiency rating (Cooper: the calculated heat loss is 59 Watts. This is significantly lower than 121.8 Watts; P90:4-3 from bottom wherein 5/121.8 x100 = approximately 50%) and {identify which systems are under performing and suitable for upgrade to more modern, energy efficient alternatives} (functional language in the braces is an intended usage and can be done comparing the results of the “heat loss” equation in P90:12 for a concerned heater).

Regarding claim 20, Cooper in view of Chou and Newell discloses 
(Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) collects the data (Cooper: Heat Loss; P90:12) on hot water storage tank heating systems (Cooper: a plurality of the DSM systems; P36:3-4 [having] an energy storage device, which in this case comprises an immersion heater 2 comprising a well insulated water tank, which is alternatively and interchangeably referred to as a water cylinder throughout this specification, heated by an immersion element 3; P76:4-8) {that underperform, display unusual operations or indicate fault detection and presents the data locally and remotely} (Cooper: the functional language in the braces is operational performance of “a plurality of the DSM systems”; P36:3-4 [having] an energy storage device, which in this case comprises an immersion heater 2 comprising a well insulated water tank, which is alternatively and interchangeably referred to as a water cylinder throughout this specification, heated by an immersion element 3; P76:4-8).

Regarding claim 21, Cooper in view of Chou and Newell discloses 
the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) identifies hot water draw (Cooper: the hot water requirements of the household (times and temperatures); P78:2-1 from bottom) from the hot water storage tank heating system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) and incorporates a learning element (Cooper: the controller 6 will also learn when hot water is needed in the dwelling; P95:9-10 [including] self-learning algorithm; P27:2-3) to predict repeated cycles of usage (Cooper: the DSM system logs the hot water usage of a household by monitoring in the amount of hot water which is used from a hot water cylinder, along with the duration of use and time of use.; P20:1-4), wherein the hot water storage tank heating system can then proactively manage (Cooper: optimize operation of the energy storage device; P60:3-2 from bottom) the system with regard to the cost of the energy (Cooper: current tariff rates; P98:10) required and the time of use (Cooper: time of use.; P20:1-4) to deliver the repeated cycles of usage (Cooper: the hot water usage of a household by monitoring in the amount of hot water which is used from a hot water cylinder, along with the duration of use and time of use.; P20:1-4).

Regarding claim 23, Cooper in view of Chou and Newell discloses 
the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 
which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) is arranged to monitor (Cooper: being monitored by the self-learning algorithm; P55:3) main power voltage (Cooper: the applied voltage to “Insulated Gate Bipolar Transistor (IGBT)”; P103:end wherein “IGBT” is a well-known and widely-used high power fast response electronic device capable of flowing more than 500 Amperes and 1 k-Volts) and the hot water storage tank heating system frequency (Cooper: the applied frequency of the voltage to “Insulated Gate Bipolar Transistor (IGBT)”; P103:end wherein “IGBT” is a well-known and widely-used high power fast response electronic device capable of flowing more than 500 Amperes and 1 k-Volts) and act accordingly to follow predetermined rules (Cooper: the minimal calculated heat loss; P90:4 from the end) following a disturbance (Cooper: natural noises into the system in Fig. 1) to either voltage or frequency or both, by adjusting a load (Cooper: a plurality of thermistors; P55:2 from the end) on the system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2).

Regarding claim 24, Cooper in view of Chou and Newell discloses 
the hot water in the hot water storage tank heating system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) collects data (Cooper: logging the hot water usage of a household by monitoring in the amount of hot water which is used from a hot water cylinder, along with the duration of use and time of use.; P20:1-3) on hot water usage (Cooper: monitoring in the amount of hot water which is used from a hot water cylinder, along with the duration of use and time of use.; P20:1-3) {which are collated for social studies on (the limitations in the braces is an intended usage).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2013/0289784) in view of Chou (US 5,712,951) and Newell (US 9,846,085) as applied to claim 1 above, and further in view of Hutchinson (US 6,647,204).

Regarding claim 16, Cooper in view of Chou and Newell discloses
the processor (Cooper: a terminal user facility 1; P76:1-3, Fig. 1 [including] “PC”; P78:9 which is a Personal Computer [and] a receiver 10 with associated antenna 11 to receive the radio signal from the control center in the electrical power supply grid 8; P78:1-3 [and] The receiver 10 connected to the controller 6 and A keypad connected to the controller 6; P78:6-8) controls (Cooper: using “a controller 6”; P76:3 from bottom) energy source (Cooper: Information regarding the electricity supplier and current tariff rates; P98:9-10 [and] the supply levels of locally generated energy from micro generators; P98:4-3 from bottom) as required (Cooper: the hot water requirements of the household (times and temperatures); P78:2-1 from bottom), and monitors system performance (Cooper: the operation of the immersion heater 2 in real-time taking account of the characteristics of the water storage tank of the immersion heater 2 and the immersion element 3 of the immersion heater 2, hot water requirement, grid capacity and generation output; P79:5-1 from bottom) to provide 

and {notify the user when a required volume (Cooper: the hot water requirements of the household (times and temperatures); P78:2-1 from bottom) of the hot water is available, thereby providing considerable advantages to the end user as the user can interact with the system (Cooper: The hot water cylinder 20 comprises an immersion heater 22 and a thermistor (not shown) mounted on a hot water outlet pipe 26; P82:2-4, Fig. 2) by requesting volumes (Cooper: the hot water requirements of the household (times and temperatures); P78:2-1 from bottom) of water and the system intelligently manages the system to deliver the required of the hot water as quickly as possible or with minimum amount of waste} (Cooper: optimizing the operation of the immersion heater 2; P79:3-4 results in the functional language in the braces).

	Cooper discloses “a controller 6” as mapped above, but Cooper in view of Chou and Newell is silent regarding
provide closed feedback control and 
However, Hutchinson discloses, in the technical field for “a modification of the heater and incorporation of the outlet tube to minimizing ejecting water droplets into super-heated steam” (C7:65-67, Fig. 22 [having] Pressure and temperature sensors 90 and 92; C15:17, Fig. 22
 
    PNG
    media_image7.png
    688
    507
    media_image7.png
    Greyscale
),

provide closed feedback control (Thermocouple 94 prevents heater 140 from overheating providing a feedback to the control system; C15:15-16, Fig. 22) and 

	The advantage of using Hutchinson’s feedback to the control system is to provide a well-known automatic control of a heater.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cooper in view of Chou and Newell with Hutchinson by adding Hutchinson’s feedback to the control system to Cooper’s controller 6 in order to provide a well-known automatic control of a heater because Cooper’s controller 6 requires for a measured temperature to converge to a desired temperature the same way as Hutchinson’s feedback to the control system.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject matter
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 13, no one discloses
a stratification model is in accordance with the following: 
Element(x)_t(0) = element(x)_t(-1)*Loss_rate + [element(x+1)_t(-1) -element(x)_t(-1 )]*flow

where
Element(x)_t(0) is the current energy storage above 0°c for any sub element of the tank
Element(x)_t(-1) is the energy storage above ambient for the current sub element calculated in the previous predefined period
Element(x+1)_t(-1) is the energy storage in the sub element below element x in the previous predefined period
Flow = flow rate from system


In claim 14, no one discloses
thereby calculating a total potential capacity of useful hot water using a formula:

    PNG
    media_image8.png
    53
    543
    media_image8.png
    Greyscale

where 
L = total useful liters available 
Sec = section number 
T(sec) = temperature of sub section 
Tu = predefined temperature of required water 
Ls = capacity of each sub section 
Ta = temperature of cold water feed

thereby allowing the system to report to the user or any relevant third party in real time the total potential capacity of the useful hot water.

	Claims 27-28 are allowed.

Reasons for Allowance
	The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 27, apparatus for managing hot water in a hot water storage tank heating system having a hot water tank with an inlet pipe and an outlet pipe, the apparatus:
wherein a stratification model is in accordance with the following: 
Element(x)_t(0) = element(x)_t(-1)*Loss_rate + [element(x+1)_t(-1) -element(x)_t(-1 )]*flow

where
Element(x)_t(0) is the current energy storage above 0°c for any sub element of the tank
Element(x)_t(-1) is the energy storage above ambient for the current sub element calculated in the previous predefined period
Element(x+1)_t(-1) is the energy storage in the sub element below element x in the previous predefined period
Flow = flow rate from system
Loss_rate = inefficiency rating of tank

The closest references are as follows:
Cooper discloses Heat loss in paragraph 88 (
    PNG
    media_image9.png
    75
    314
    media_image9.png
    Greyscale
), 
Jin (US 2015/0253051) disclose in paragraph 94-95 (

    PNG
    media_image10.png
    248
    301
    media_image10.png
    Greyscale
),
(
    PNG
    media_image11.png
    89
    302
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    96
    321
    media_image12.png
    Greyscale
),
Enck (US 5,056,712) discloses heat loss in column 9 (

    PNG
    media_image13.png
    258
    302
    media_image13.png
    Greyscale
), but the combination does not disclose the above feature individually or in combination.

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 28, apparatus for managing hot water in a hot water storage tank heating system comprising

thereby calculating a total potential capacity of useful hot water using a formula:

    PNG
    media_image8.png
    53
    543
    media_image8.png
    Greyscale


L = total useful liters_available 
Sec = section number 
T(sec) = temperature of sub section 
Tu = predefined temperature of required water 
Ls = capacity of each sub section 
Ta = temperature of cold water feed

thereby allowing the system to report to the user or any relevant third party in real time the total potential capacity of the useful hot water.

The closest references is Armstrong (US 2014/0321839) discloses Profile Integrated Energy (PIE) algorithm and the available volume for hot water in paragraphs 369-372 
(
    PNG
    media_image14.png
    236
    310
    media_image14.png
    Greyscale
), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Launay (US-10295223), Tugurlan (US-9441889), Brian (US-20130051777), Buckley (Thesis, Development of an energy storage tank model, U. Tennessee at Chattanooga, TN, Oct 2012).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761